PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ockenfels Group GmbH & Co. KG
Application No. 35/510,613
Filed: 8 Oct 2020
For: Sandal

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed on July 8, 2022, which is being treated as a petition under 37 CFR 1.182, to expunge an assignment previously recorded against the above-identified application. 

A petition to expunge assignment documents is properly addressed under 37 CFR 1.182. The current undiscounted petition fee is $420.00 and is required, as set forth in 37 CFR 1.17(f). Although $210.00 was paid with the filing of the petition on January 24, 2022, an additional $200.00 is required to satisfy the fee requirement of a petition under 37 CFR 1.182. Accordingly, $200.00 has been charged to Deposit Account No. 23-0825 pursuant to authorization filed July 8, 2022.

The petition is DISMISSED. This is not a final agency action.

Any request for reconsideration may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. 

Petitioner requests that the assignment document recorded on July 5, 2022, be expunged as it was submitted unintentionally.

As discussed in MPEP § 323.01(d), petitions to correct, modify or "expunge" assignment records are rarely granted. Such petitions are granted only if the petitioner can prove that:

(A)	the normal corrective procedures outlined in MPEP § 323.01(a) through §
323.01(c) will not provide the petitioner with adequate relief; and

(B)	the integrity of the assignment records will not be affected by granting the petition.

Petitioner has not proven either item (A) or (B).  

With regard to item (A), Petitioner argues that filing a corrective cover sheet will not provide adequate relief since the assignment was filed using the wrong conveyance and the wrong document was originally submitted due to inadvertent error. However, the corrective procedures outlined in MPEP § 323.01(a) through § 323.01(c) are not limited to only minor or typographical errors in filing. A corrective document may be recorded as set forth below. Therefore, petitioner’s argument is not persuasive.

Furthermore, with regard to item (B), petitioner argues that because a new assignment with the correct conveyance and effective date has been filed, the integrity of the assignment record will not be affected. However, the removal of a document in its entirety, as requested, will affect the assignment records. The integrity of the records is recognized as separate from the chain of title. Expungement would prevent the records from being searchable in the Assignment Historical Database or otherwise available to the public, which may be necessary for a competent authority to determine the proper chain of title. Moreover, the expungement requested involves a validity determination by the USPTO regarding the information to be expunged, which may impact ownership claims on the related patent. The USPTO, however, has no authority to decide ownership issues. See Cedars-Sinai Medical Center v. Watkins, 11F.3d 1573, 1581 n.10, 29 USPQ 2d 1188, 1194 n.10 (Fed. Cir. 1993), cert. denied, 114 S. Ct. (1994). Rather, state law governs contractual obligations, including patent assignment agreements. See Intellectual Ventures I LLC v. Erie Indem. Co., 121 USPQ2d 1928, 1930 (Fed. Cir. 2017); In re Haines, 1900 C.D. 102, 103 (Comm’r Pat. 1900)(same). While the ownership of patent rights is typically a question exclusively for state courts, the question of whether contractual language effects a present assignment agreement of patent rights, or an agreement to assign rights in the future, is resolved by Federal Circuit law. See Abraxis Bioscience Inc. v. Navinta LLC, 96 USPQ2d 1977, 1981 (Fed. Cir. 2010); Speedplay, Inc. v. Bebpo, Inc., 211 F.3d 1245, 1253 [53USPQ2d 1984] (Fed. Cir. 2000).  

35 U.S.C. § 261 provides the USPTO with only the limited authority to maintain the assignment records, and does not grant the USPTO with the authority to remove documents.

Petitioner should note that, as discussed in MPEP § 323.01(d): 

Even if a petition to "expunge" a document is granted with respect to a particular application or patent, the image of the recorded document will remain in the records of the Assignment Services Division at the same reel and frame number, and the image will appear when someone views that reel and frame number.

In the context of the assignment records, “expunge” does not mean that a document will be removed in its entirety. Rather, “expunge” means that a document containing sensitive information, such as a Social Security Number or personal medical information, may be replaced in the electronically searchable records with a redacted copy of the same document. The original document will remain in the assignment records.

As background, the USPTO simply acts in a ministerial capacity in recording documents that have been submitted for recordation. See 35 U.S.C. § 261 and 37 CFR 3.11. However, the recording of a document pursuant to 37 CFR 3.11 is not a determination by the USPTO of the validity of the document per se or the effect that document has on the title to a patent or application. See 37 CFR 3.54. Moreover, it is USPTO policy to maintain a complete history of claimed interests in a given property, and, as such, a recorded assignment document will be retained, even if it is subsequently found to be invalid. In re Raney, 24 USPQ2d 1713 (Comm’r Pat. 1992).

Here, petitioner seeks an extraordinary remedy, properly addressed under 37 CFR 1.182. The USPTO will not normally resort to an extraordinary remedy under 37 CFR 1.182 if the rules of practice and the procedures before the USPTO already provide an avenue for the requested relief. See Cantello v. Rasmussen, 220 USPQ 664 (Comm’r Pat. 1982).

As set forth in MPEP § 323, an error in a recorded assignment is not corrected by invalidating the previous document, but by simply submitting a “corrective document” that explains the nature of the recorded document so as to clarify the assignment records. “Corrective documents” are not limited to assignments, but include any documents affecting title to a patent or application. See MPEP § 313. This would include an explanation of the recorded document so as to clarify the assignment records. The new recordation form cover sheet must identify the submission as a “corrective document” submission and indicate the reel and frame number where the incorrectly recorded assignment document appears. The corrective document will be recorded and given a new reel and frame number and recording date. The recording fee set forth in 37 CFR 1.21(h) is required for each patent application and patent against which the corrective document is being recorded. See MPEP § 302.06. 

Therefore, the rules of practice and the procedures before the USPTO provide an avenue for the requested relief without relying upon extraordinary measures. As a request for the Office to invalidate an assignment is both extraordinary and contrary to USPTO policy, this petition must be dismissed.

Telephone inquiries concerning this communication should be directed to Katherine Zalasky McDonald at (571) 270-7064.


/VANITHA M ELGART/Petitions Examiner, OPET